Citation Nr: 1029430	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals, fracture distal shaft left tibia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in January 2009.  It was originally on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board previously denied the claim in a decision dated in 
August 2007.  Pursuant to a Joint Motion to Remand, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's decision 
in an Order dated in September 2008.  The Court remanded the case 
to the Board for readjudication consistent with the joint motion.  
The Board remanded the case for further development in January 
2009.  The case has been returned to the Board for 
readjudication.


FINDING OF FACT

The competent medical evidence of record at least approximates 
the presence of slight disability in the left tibia.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for service-
connected residuals, fracture distal shaft left tibia have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, 
Diagnostic Code 5262 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand 

In its January 2009 remand, the Board directed the RO to take 
steps necessary to obtain private treatment records from Dr. 
D.B., Dr. A.D., Dr. W.T. and Dr. J.H.  If no response was 
received, the Board directed the RO to make at least one follow-
up request and document it in the claims file.  The Board also 
asked the RO to send the Veteran notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) for increased rating claims.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Here, the Board finds there has been substantial compliance with 
its remand directives.  The Appeals Management Center (AMC) sent 
a notice letter in February 2009, which as discussed further 
below, satisfied VA's duty to notify the Veteran.  Also in the 
February 2009 letter, the AMC asked the Veteran either to provide 
private treatment records from the four physicians specified in 
the Board's remand or to complete and return enclosed VA Forms 
21-4142 (Authorization and Consent to Release Information) for 
each of the four health care providers so VA could obtain the 
treatment records on his behalf.  

In response, the Veteran submitted VA Forms 21-4142 for Dr. A.D. 
and another private physician not addressed in the Board's 
records.  VA obtained the requested records.  The AMC sent a 
second notice letter in September 2009, informing the Veteran 
that private treatment records were still outstanding and 
requesting authorization to obtain these records.  The Veteran, 
in two separate February 2010 statements, stated that he had no 
other information or evidence to submit and expressed his desire 
for the Board to adjudicate his claim immediately.  Here, VA 
sufficiently notified the Veteran of outstanding private 
treatment records on two occasions and obtained all treatment 
records the Veteran authorized to release.  Thus, the Board finds 
there was substantial compliance with its remand directives, 
despite the fact that the Veteran did not fully respond to the 
requests for information.  

Veterans Claims Assistance Act of 2000

The VCAA imposes obligations on VA with respect to its duty to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  VA 
should also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that would 
not be satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  Id. 

The Board finds that the Veteran, in a February 2009 
correspondence, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-Flores, 
supra, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, even if the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice in accordance with the Court's 
holding in Vazquez-Flores, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as the notice 
described by the Court in Vazquez-Flores requires VA to notify a 
Veteran of alternative diagnostic codes or potential "daily life 
evidence," the judgment was vacated, and any failure by the AOJ 
to provide such evidence is harmless error.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in February 
2010.  The issuance of such notice followed by a readjudication 
of the claim remedied any timing defect with respect to issuance 
of compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). 

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
all requested treatment records and provided a VA examination in 
March 2004, which the Board finds to be adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed 
the claims file and provided a detailed assessment of the current 
severity of the Veteran's disability.  The examination report 
included the Veteran's subjective complaints about his disability 
and the objective findings needed to rate the disability.  Given 
the inherently stable nature of the disability (residuals of a 
fracture) and the absence of evidence showing an unstable 
disability, an additional VA examination is not needed.     

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).   

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage and 
the functional loss with respect to all these elements.  Id.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

The Veteran's residuals of a fractured distal shaft of the left 
tibia are rated under Diagnostic Code 5262, pertaining to 
malunion of the tibia and fibula of either lower extremity.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, a 10 percent evaluation is warranted 
when the disability involves slight knee or ankle disability.  A 
20 percent evaluation is warranted when malunion is productive of 
moderate knee or ankle disability, and a 30 percent evaluation is 
warranted when such disability is marked.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned when flexion of the leg is limited to 60 degrees; a 10 
percent rating will be assigned when flexion is limited to 45 
degrees; and a 20 percent rating will be assigned when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a.    

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees.  A 
10 percent rating is assigned for limitation of extension to 10 
degrees.  A 20 percent rating will be assigned for limitation of 
extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261, See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the same 
joint).

Normal range of motion of the knee is to zero degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.   

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling.  Moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling.  Malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

At the outset, the Board notes that the Veteran has been 
diagnosed with POEMS syndrome, which is shown by the record to 
cause drop foot, numbness and coldness, among other symptoms.  
This condition is not service connected.  As such, the Board will 
discuss only the symptoms attributed by the medical evidence of 
record to his service-connected left tibial condition.  

During a March 2004 VA examination, the Veteran reported having 
chronic pain, giving way and stiffness.  The ankle joint had full 
range of motion of 20 degrees dorsiflexion, 45 degrees plantar 
flexion, with only mild inversion laxity.  The VA examiner at 
that time opined that it is less likely than not that the Veteran 
significant sequelae of the left ankle fracture, and it is less 
likely as not that this bears any relationship to his POEMS 
syndrome.  

However, in a December 2008 treatment note, ankle weakness was 
noted.  At that time, there were no symptoms consistent with 
reactivation of his POEMS syndrome.  Therefore, the Board 
concludes that this intensification in the left ankle disability 
is attributable to his tibial fracture residuals.  Accordingly, 
the Board finds that there is evidence at least approximating 
slight ankle impairment warranting a 10 percent rating under 
Diagnostic Code 5262.  A higher 20 percent rating is not 
warranted because there is no evidence of moderate disorder.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the Veteran's left tibia fracture 
residuals but finds that no higher rating is assignable.  Range 
of motion figures reflect that there is no ankylosis warranting a 
compensable rating under Diagnostic Codes 5256 or 5270, which 
pertains to ankylosis of the ankle.  In addition, there is no 
evidence of subluxation, lateral instability, dislocated or 
removed semilunar cartilage or genu recurvatum of the knee 
warranting a compensable rating under Diagnostic Codes 5257, 
5259, or 5263.  Nor is there evidence of moderate limited motion 
of the ankle warranting a compensable rating under Diagnostic 
Code 5271.  

The Board acknowledges that the Veteran has complained of pain 
and painful motion associated with his residuals of a fractured 
tibia.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and evidenced by 
visible behavior of the Veteran undertaking the motion, is 
recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  However, the Board finds that any painful motion has 
already been considered in the increased 10 percent evaluation, 
and a separate rating under DeLuca would involve compensating the 
Veteran twice for his functional limitations in violation of the 
rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a 
higher rating under the criteria of DeLuca is not warranted.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and symptomatology.  
There is no unusual or exceptional disability picture shown by 
the evidence.  See Id., see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  Id.  
 

In conclusion, resolving all reasonable doubt in the Veteran's 
favor, and for reasons and bases expressed above, the Board finds 
that the symptoms associated with the Veteran's residuals of a 
fractured distal shaft of the left tibia approximate a 10 percent 
rating, and an increased rating is warranted.  


ORDER

Entitlement to an increased rating of 10 percent for service-
connected residuals, fracture distal shaft left tibia, is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


